Justice SCHROEDER,
dissenting.
I respectfully dissent from that portion of the opinion which allows Perkins temporary disability benefits for the period from October 16,1996, through March 19,1997.
*727The Court correctly notes that “once a claimant establishes that he is within the period of recovery for a work-related accident, the burden shifts to the employer to show that a reasonable offer for employment has been made .... ” That is what the employer did in this case. The Commission determined that the position at the Boise guard shack was a reasonable offer of employment. Perkins left that employment for reasons unrelated to his desire to have surgery and recuperate in California. The employer met its burden to provide suitable employment. The Court, however, finds that the employer acquired a new burden to provide other suitable employment when Perkins decided to move back to California for surgery. There would be little impact to the Court’s decision if Perkins had returned to California and actually had surgery within a reasonable time. That did not happen. Perkins did not have surgery for over five months after he left the suitable employment that had been provided by his employer.
Had the Commission and the Court determined that it was reasonable for Perkins to return to California for surgery and limited the payment of benefits for a reasonable time for the surgery to take place there would be nothing in the opinion to question. That would be the same as if Perkins had remained in this area and taken a short period away from work prior to surgery. But requiring the employer to continue paying benefits when the employee leaves suitable employment and waits five months for surgery is unreasonable and contrary to the provisions of I.C. § 72-403 and the standard set forth in Malueg v. Pierson Enterprises, 111 Idaho 789, 727 P.2d 1217 (1986). The employer made a reasonable and legitimate offer of employment to Perkins which he was capable of performing under the terms of the light duty release. That employment was likely to continue until the time of the surgery. The employer met its burden. Perkins left that employment for reasons unrelated to his health. He moved away from the area where he had been employed and did not obtain surgery within a reasonable time. Benefits for the period from October 16, 1996, through March 19, 1997, should be denied or limited to a reasonable time for the surgery to take place.
Justice KIDWELL concurs in dissent.